     Case 2:18-cv-03130-JAM-DB Document 16 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARLTON DWAYNE FIELDS,                             No. 2:18-cv-3130 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    SCOTT KERNAN,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 8, 2020, the magistrate judge issued findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days. (ECF No. 15). Plaintiff has

23   not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations issued September 8, 2020 (ECF No. 15), are

28   ADOPTED in full, and
                                                         1
     Case 2:18-cv-03130-JAM-DB Document 16 Filed 11/04/20 Page 2 of 2


 1          2. This action is DISMISSED for failure to state a claim upon which relief may be
 2   granted. See 28 U.S.C. § 1915A(b)(1); Fed. R. Civ. P. 41(b); Local Rule 110.
 3
     DATED: November 4, 2020                    /s/ John A. Mendez
 4
                                                THE HONORABLE JOHN A. MENDEZ
 5                                              UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
